Order, Supreme Court, Bronx County (Betty Owen Stinson J.), entered March 20, 2007, which granted the motion by defendants Stiller and Bronx Lebanon *483for summary judgment dismissing the complaint as against them and also granted summary judgment to nonmoving defendants Johnson and St. Barnabas, unanimously affirmed, without costs.
In response to the prima facie showing by Stiller and Bronx Lebanon, in this medical malpractice action, based on the hospital records, deposition testimony and the affirmation of an expert in emergency medicine, plaintiff failed to raise an issue of fact. The affirmation of plaintiffs expert was insufficient to contradict defendants’ expert testimony that plaintiff was appropriately diagnosed with bronchitis given her symptoms. His claim that defendants should have detected plaintiffs endocarditis was conclusory and unsupported by the record (see Wong v Goldbaum, 23 AD3d 277 [2005]). Summary judgment was also properly granted to defendants Johnson and St. Barnabas upon a search of the record (CPLR 3212 [b]). Concur—Tom, J.P., Williams, Catterson and Acosta, JJ.